UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1740


GAIL E. PACE,

                Plaintiff - Appellant,

          v.

CROSSMARK; DEBBIE RIDGEWAY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:10-cv-02797-HMH)


Submitted:   November 17, 2011              Decided:   November 22, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gail E. Pace, Appellant Pro Se.   Lucas James Asper, Thomas
Howard Keim, Jr., FORD & HARRISON, LLP, Spartanburg, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gail     E.     Pace     appeals       the      district      court’s     order

granting Defendants’ motion to dismiss her claims pursuant to

Title    VII     of    the     Civil    Rights      Act     of    1964,     as   amended,     42

U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp. 2011).                                      The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2011).                                      The

magistrate judge recommended that the complaint be dismissed and

advised Pace that failure to timely file specific objections to

this recommendation would waive appellate review of a district

court order based upon the recommendation.

               The     timely     filing       of      specific        objections       to     a

magistrate       judge's        recommendation            is     necessary       to   preserve

appellate review of the substance of that recommendation when

the     parties         have     been     warned          of     the      consequences        of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845–46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                   Pace

has     waived        appellate       review     by    failing         to    file     specific

objections       after       receiving     proper         notice.           Accordingly,     we

affirm the district court’s judgment.                            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                      AFFIRMED

                                               2